Citation Nr: 1733843	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to in-service dental fillings containing mercury.

2.  Entitlement to service connection for cognitive and memory impairment, claimed as brain damage, to include as due to in-service dental fillings containing mercury.

3.  Entitlement to service connection for a kidney disability, to include as due to in-service dental fillings containing mercury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to April 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In his May 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in a November 2016 written correspondence, the Veteran's representative indicated unambiguously that the Veteran wished to withdraw his hearing request.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

To date, the Veteran has not been afforded any VA examination relating to the claims on appeal.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran primarily contends he has migraines, brain damage manifesting as cognitive and memory impairment, and kidney damage, all due to in-service dental fillings with material that contained mercury.  The record shows the Veteran has migraines, stage II chronic kidney disease, and cognitive impairment, including memory impairment.  The etiology of these conditions and symptoms is presently unclear.  The record shows the Veteran received at least 2 dental fillings prior to service, as well as several additional fillings during service.  He has contended that an increase in his symptoms coincided with the placement or repair of additional fillings in service, and that a reduction in symptoms coincided with his having the fillings replaced with material not containing mercury following service.  In further support of his contentions, the Veteran has submitted medical literature describing the dangers of mercury exposure, to include headaches, memory problems, and kidney problems, as well as describing cases of increased mercury levels in individuals who have received dental fillings containing mercury.  

The Board notes it is not permitted to make any medical finding with regard to the likelihood of mercury poisoning resulting from dental fillings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Board finds the Veteran's competent lay statements as to the onset of his symptoms, in addition to the medical literature submitted, satisfies the McLendon low threshold.  Accordingly, VA must afford the Veteran a medical examination or examinations.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his headache disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify any headache disability present during the period of the claim.
 
With respect to each identified headache disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service, to include as due to in-service dental fillings containing mercury.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran to the effect that increased headache symptoms coincided with in-service dental work to repair or add additional fillings containing mercury, and that symptoms reduced following removal of mercury-containing fillings.

The examiner must also address the medical literature submitted by the Veteran.


The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1 above afford the Veteran a VA examination to determine the nature and etiology of any brain disability present during the period of the claim, including any disability causing cognitive and memory impairment.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify any brain disability present during the period of the claim.  In this regard, the examiner should note the May 2017 assessment showing cognitive and memory impairment.
 
With respect to each identified brain disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service, to include as due to in-service dental fillings containing mercury.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran to the effect that increased memory impairment and cognitive impairment symptoms coincided with in-service dental work to repair or add additional fillings containing mercury, and that symptoms reduced following removal of mercury-containing fillings.

The examiner must also address the medical literature submitted by the Veteran.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of any kidney disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify any kidney disability present during the period of the claim.  The examiner should note the April 2017 treatment record showing stage II chronic kidney disease.
 
With respect to each identified kidney disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service, to include as due to in-service dental fillings containing mercury.

In providing this opinion, the examiner must address the medical literature submitted by the Veteran.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Undertake any other development determined to be warranted.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




